Exhibit 10.1

Freddie Mac Loan Number: 502835729

Property Name: Courtyard at Mt. Tabor

 

GUARANTY OF COMPLETION

 

THIS GUARANTY OF COMPLETION (this “Completion Guaranty”) is entered into
effective as of August 31, 2018, by STRATEGIC STUDENT & SENIOR HOUSING TRUST,
INC., a Maryland corporation (“Guarantor”, collectively if more than one) for
the benefit of KEYBANK NATIONAL ASSOCIATION, a national banking association, and
any subsequent holder of the Note (the “Lender”).

 

RECITALS

 

A.

Pursuant to the terms of a Multifamily Loan and Security Agreement dated August
31, 2018 (as amended, modified or supplemented from time to time, “Loan
Agreement”), SSSHT PROPCO SE DIVISION STREET, LLC, a Delaware limited liability
company (the “Borrower”) requested and Lender made a loan to Borrower in the
principal sum of $63,200,000.00 (the “Loan”). The Loan is evidenced by a
Multifamily Note (the “Note”) and secured by a Multifamily Mortgage or Deed of
Trust, or Deed to Secure Debt, Assignment of Rents, Security Agreement and
Fixture Financing Statement (the “Security Instrument”), on the real property
and improvements (the “Mortgaged Property”) described in the Security
Instrument. The Loan is being assigned to the Federal Home Loan Mortgage
Corporation effective as of August 31, 2018.

 

B.

Borrower intends to construct the Acuity Mix Conversion (as defined in the Loan
Agreement) (the “Expansion Project”).

 

C.

The Expansion Project is to be completed in accordance with plans and
specifications submitted by Borrower and approved by Lender, as such plans and
specifications may be modified by Borrower from time to time subject to Lender’s
approval, which approval will not be unreasonably withheld or delayed (the
“Plans”) and in accordance with the terms of the Loan Agreement.

 

D.  

Lender requires, as a material condition precedent to allowing the Expansion
Project (and in the absence of which the Expansion Project would not be
approved), that Guarantor execute this Completion Guaranty.

 

AGREEMENT

 

NOW, THEREFORE, to induce Lender to approve the Expansion Project, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor covenants and agrees as follows:

 

1.

Defined Terms. “Indebtedness,” “Property Jurisdiction” “Loan Documents” and
other capitalized terms used but not defined in this Completion Guaranty will
have the meanings assigned to them in the Loan Agreement

Guaranty - Multistate

ACTIVE\58818378.v3-10/9/18

--------------------------------------------------------------------------------

 

 

2.Scope of Completion Guaranty.

 

 

(a)

Guarantor absolutely and unconditionally and irrevocably guarantees to Lender,
each of the following:

 

 

(i)

Borrower will construct and complete the Expansion Project free and clear of
liens (subject to Borrower’s right to provide a bond or other security against
loss in accordance to with applicable law as set forth in the Loan Agreement)
substantially in accordance with the Plans and within the periods required by
and according to the terms and conditions of the Loan Agreement.

 

 

(ii)

Borrower will keep the Mortgaged Property free and clear of all liens arising
from the Expansion Project and the completion of the Expansion Project, subject
to Borrower’s right to provide a bond or other security against loss in
accordance with applicable law as set forth in the Loan Agreement.

 

 

(b)

If Borrower fails to perform the actions specified in Section 2(a) on or before
the times such actions are to be performed by Borrower, Guarantor will do any of
the following, as applicable:

 

 

(i)

Complete the Expansion Project such that the Mortgaged Property is free and
clear of liens, substantially in accordance with the Plans, within the periods
required by and according to the Loan Agreement and in substantial conformance
with all applicable laws, rules, regulations and requirements of all
governmental authorities having jurisdiction (subject to Borrower’s right to
provide a bond or other security against loss in accordance with applicable law
as set forth in the Loan Agreement).

 

 

(ii)

Remove any lien arising from the Expansion Project and completion of the
Expansion Project (subject to Borrower’s right to provide a bond or other
security against loss in accordance with applicable law as set forth in the Loan
Agreement) and make payment in full to all laborers, subcontractors and
materialmen and any related costs on or before the date of completion for the
costs of the Expansion Project (except to the extent that Borrower is contesting
the same in good faith and has provided a bond or other security against loss in
accordance with applicable law as set forth in the Loan Agreement).

 

 

(iii)

Pay all costs and expenses required to complete the actions set forth in Section
2(a) or Section 2(b), and pay to or reimburse Lender for any and all expenses
incurred by Lender pursuant to the Loan Agreement.

 

Guaranty - MultistatePage 2

 

--------------------------------------------------------------------------------

 

3.Lender Right to Complete.

 

 

(a)

If Guarantor fails to perform the actions specified in Section 2 on or before
the times such actions are to be performed by Borrower, following Notice from
Lender and a reasonable time to perform as set forth in Section 9.01 (h) of the
Loan Agreement, Lender, in Lender’s sole and absolute discretion, will have the
right to complete the Expansion Project substantially in accordance with the
Plans, with such changes or modifications in the Plans that Lender deems
necessary in Lender’s Discretion, and to expend such sums as Lender, in Lender’s
Discretion deems proper, in order to complete the Expansion Project.

 

 

(b)

Guarantor waives any right to contest any such changes or modifications or the
amount of any such expenditures. The amount of any and all expenditures made by
Lender will be due and payable by Guarantor to Lender upon Notice from Lender.

 

4.

Modification of Loan Documents.  Guarantor expressly agrees that Lender may, in
its sole and absolute discretion, without notice to or further assent of
Guarantor and without in any way releasing, affecting or impairing the
obligations and liabilities of Guarantor under this Completion Guaranty:

 

 

(a)

Waive compliance with, or any defaults under, or grant any other indulgences
with respect to, the Loan Documents.

 

 

(b)

Modify, amend, or change any provisions of the Loan Documents (other than this
Completion Guaranty).

 

 

(c)

Grant extensions or renewals of or with respect to the Loan Documents or effect
any release, compromise or settlement in connection with the Loan Documents.

 

 

(d)

Agree to the substitution, exchange, release or other disposition of all or any
part of the premises and other property covered by the Security Instrument, or
any instrument delivered pursuant thereto.

 

 

(e)

Make advances for the purpose of performing any term or covenant contained in
the Loan Documents with respect to which Borrower or the then owner of the
premises will be in default.

 

 

(f)

Assign or otherwise transfer the Loan Documents or this Completion Guaranty or
any interest in the Loan Documents or this Completion Guaranty.

 

 

(g)

Deal in all respects with Borrower or the then owner of the premises as if this
Completion Guaranty were not in effect.

 

Guaranty - MultistatePage 3

 

--------------------------------------------------------------------------------

 

5. Liability of Guarantor.

 

 

(a)

The liability of Guarantor under this Completion Guaranty will be primary,
direct and immediate and not conditional or contingent upon pursuit by Lender of
any remedies it may have against Borrower, its successors and assigns, with
respect to the Loan Documents whether pursuant to the terms of the Loan
Documents or by law.

 

 

(b)

Without limiting the generality of the foregoing, Lender will not be required to
make any demand on Borrower or the then owner of the Mortgaged Property, or to
sell at foreclosure or otherwise pursue or exhaust its remedies against the
premises or against Borrower or the then owner of the premises, before,
simultaneously with or after enforcing its rights and remedies against Guarantor
under this Completion Guaranty.

 

 

(c)

To the extent permitted by applicable law, any one or more successive or
concurrent actions may be brought under this Completion Guaranty against
Guarantor either in the same action, if any, brought against Borrower or the
then owner of the premises or in separate actions as often as Lender may deem
advisable.

 

 

(d)

Guarantor also agrees that in the event this Completion Guaranty is enforced by
suit or otherwise as a result of a default by Guarantor under this Guaranty of
Completion, Guarantor will reimburse Lender upon demand, for all reasonable out
of pocket expenses incurred in connection with such enforcement, including,
without limitation, Attorneys’ Fees and Costs.

 

 

(e)

The obligations of Guarantor under this Completion Guaranty will be
unconditional, and will continue until terminated in accordance with the
provisions set forth in Section 19 of this Completion Guaranty irrespective of
the genuineness, validity, regularity or enforceability of the Loan Documents,
or any security given therefor or in connection therewith or any other
circumstances which might otherwise constitute a legal or equitable discharge of
a surety or guarantor.

 

6.Waivers by Guarantor.

 

 

(a)

The obligations of Guarantor under this Completion Guaranty will be
unconditional regardless of the genuineness, validity, regularity or
enforceability of the Note, the Security Instrument, or any other Loan Document,
and without regard to any other circumstance which might otherwise constitute a
legal or equitable discharge of a surety, a guarantor, a borrower or a
mortgagor.

 

 

(b)

Guarantor expressly waives all of the following except as specifically set forth
in this Completion Guaranty:

 

Guaranty - MultistatePage 4

 

--------------------------------------------------------------------------------

 

 

(i)

Notice of acceptance of this Completion Guaranty and of presentment, demand and
protest.

 

 

(ii)

Notice of any default under this Completion Guaranty or under the Loan Documents
and of all indulgences.

 

 

(iii)

Demand for observance or performance of, or enforcement of, any terms or
provisions of this Completion Guaranty or the Loan Documents.

 

 

(iv)

All other notices and demands otherwise required by law which Guarantor may
lawfully waive.

 

 

(v)

Any defense to any action brought against Guarantor, including, without
limitation, any defense based on any statute of limitations or on any legal
disability of Borrower or any discharge or limitation of liability of Borrower
to Lender, whether consensual or arising by operation of law or any bankruptcy,
insolvency or debtor-relief proceeding, or from any other cause.  

 

7.INTENTIONALLY DELETED

 

8.

Subordination of Borrower’s Indebtedness to Guarantor.  If Guarantor advances
any sums to Borrower or its successors or assigns or if Borrower or its
successors or assigns becomes indebted to Guarantor after the date of this
Completion Guaranty, such sums and indebtedness will be subordinate in all
respects to the amounts then or thereafter due and owing to Lender under the
Loan Documents. Nothing contained in this Completion Guaranty will be construed
to give Guarantor any right of subrogation in and to the Loan Documents or all
or any part of Lender’s interest therein, until all amounts owing to Lender have
been paid in full.

 

 

9.

Notice. Any notice, demand, request or other communication which Lender may
desire to give to Guarantor with respect to this Completion Guaranty, will be
deemed sufficient if made in accordance with the Notice provision in the Loan
Agreement.

 

10.

Remedies Separate and Cumulative.  All rights and remedies afforded to Lender,
by reason of this Completion Guaranty, the Note and Loan Agreement, or any other
Loan Document, or by law, are separate and cumulative and the exercise of one
will not in any way limit or prejudice the exercise of any other such rights or
remedies. No delay or omission by Lender in exercising any such right or remedy
under this Completion Guaranty, and no modification or amendment of this
Completion Guaranty will be deemed made by Lender unless in writing and duly
signed by Lender. Any such written waiver will apply only to the particular
instance specified in such waiver and will not impair the further exercise of
such right or remedy or of any other right or remedy of Lender and no single or
partial exercise of any right or remedy under this Completion Guaranty will
preclude other or further exercise thereof or any other right or remedy.

Guaranty - MultistatePage 5

 

--------------------------------------------------------------------------------

 

 

11.

Joint and Several Liability. The obligations of Guarantor (and each party named
as a Guarantor in this Guaranty) and any Other Guarantor will be joint and
several. Lender, in its sole and absolute discretion, may take any of the
following actions:

 

 

(a)

Lender may bring suit against Guarantor, or any one or more of the parties named
as a Guarantor in this Guaranty, and any Other Guarantor, jointly and severally,
or against any one or more of them.

 

 

(b)

Lender may compromise or settle with Guarantor, any one or more of the parties
named as a Guarantor in this Guaranty, or any Other Guarantor, for such
consideration as Lender may deem proper.

 

 

(c)

Lender may release one or more of the parties named as a Guarantor in this
Guaranty, or any Other Guarantor, from liability.

 

 

(d)

Lender may otherwise deal with Guarantor and any Other Guarantor, or any one or
more of them, in any manner.

 

No action of Lender described in this Section 11 will affect or impair the
rights of Lender to collect from any one or more of the parties named as a
Guarantor under this Guaranty any amount guaranteed by Guarantor under this
Guaranty.

 

12.Guarantor’s Interest in Borrower.

 

 

(a)

Guarantor represents and warrants that it has a substantial financial interest
in Borrower, that it has examined or has had an opportunity to examine documents
referred to in this Completion Guaranty, that it has full power, authority and
legal right to execute and deliver this Completion Guaranty, that this
Completion Guaranty is a binding legal obligation of Guarantor, and that
Guarantor will derive a material financial benefit from the making of the Loan.

 

 

(b)

Guarantor represents and warrants that, at the time of the execution and
delivery of this Completion Guaranty, nothing exists to impair the effectiveness
of the liability of Guarantor to Lender under this Completion Guaranty, and
neither execution or delivery of this Completion Guaranty nor compliance with
the terms of this Completion Guaranty will conflict with, or constitute a breach
of or default under, any agreement or instrument to which Guarantor may be a
party.

 

13.

Severability.  If any provision or part of any provision contained in this
Completion Guaranty will for any reason be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, or the remaining part of the affected
provision of this Completion Guaranty, but this Completion Guaranty will be
construed as if such invalid, illegal or unenforceable provision or part thereof
had never been contained herein, but only to the extent it is invalid, illegal
or unenforceable.

Guaranty - MultistatePage 6

 

--------------------------------------------------------------------------------

 

 

14.

Preference.  If any payment by Borrower is held to constitute a preference under
any applicable bankruptcy, insolvency, or similar laws, or if for any other
reason Lender is required to refund any sums to Borrower, such refund will not
constitute a release of any liability of Guarantor under this Completion
Guaranty. It is the intention of Lender and Guarantor that Guarantor’s
obligations under this Completion Guaranty will not be discharged except in
accordance with Section 19 of this Completion Guaranty.

 

15.

Successors and Assigns.  Lender may assign its rights under this Completion
Guaranty in accordance with the terms of the Loan Agreement and upon any such
assignment, all the terms and provisions of this Completion Guaranty will inure
to the benefit of such assignee to the extent so assigned. The terms used to
designate any of the parties herein will be deemed to include the heirs, legal
representatives, successors and assigns of such parties, and the term “Lender”
will also include any lawful owner, holder or pledgee of the Note.

 

16.

Sole Benefit of Lender.  This Completion Guaranty will not create any rights in
any surety under completion and performance bonds, if any, between such surety,
Borrower, the general contractor for the Mortgaged Property and Lender with
respect to the Mortgaged Property, either as a third party beneficiary, or in
any other manner, it being understood and agreed that this Completion Guaranty
is intended for the sole benefit of Lender, or such other person or entity as
Lender may designate in its sole discretion.

 

17.

Governing Law.   This Completion Guaranty will be governed by and enforced in
accordance with the laws of the Property Jurisdiction, without giving effect to
the choice of law principles of the Property Jurisdiction that would require the
application of the laws of a jurisdiction other than the Property Jurisdiction.

 

18.

Jurisdiction; Venue. Guarantor agrees that any controversy arising under or in
relation to this Completion Guaranty may be litigated in the Property
Jurisdiction, and that the state and federal courts and authorities with
jurisdiction in the Property Jurisdiction will have jurisdiction over all
controversies which will arise under or in relation to this Completion Guaranty.
Guarantor irrevocably consents to service, jurisdiction and venue of such courts
for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise. However, nothing herein
is intended to limit Lender’s right to bring any suit, action or proceeding
relating to matters arising under this Completion Guaranty against Guarantor or
any of Guarantor’s assets in any court of any other jurisdiction.

 

 

19.Termination.

 

 

(a)

Notwithstanding anything to the contrary contained in this Completion Guaranty,
this Completion Guaranty will terminate and be of no further force and effect,
without further act by Lender, upon the earlier to occur of (i) payment in full
of all sums evidenced by the Note or secured by the Security Instrument, or (ii)
upon

Guaranty - MultistatePage 7

 

--------------------------------------------------------------------------------

 

 

satisfaction of the requirements set forth in Section 6.32 (e) 5.25(e) of the
Loan Agreement.

 

 

(b)

Any termination of the liability of Guarantor under this Completion Guaranty
will not affect the liability of Guarantor under any other Loan Document.

 

20.

State-Specific Provisions

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER
CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY
OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER’S RESIDENCE MUST BE IN
WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY LENDER TO BE ENFORCEABLE.

 

21

WAIVER OF TRIAL BY JURY.

 

 

 

(a)

GUARANTOR AND LENDER EACH COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR THE RELATIONSHIP BETWEEN
THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF RIGHT BY A JURY.

 

 

(b)

GUARANTOR AND LENDER EACH WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

22.

Attached Exhibit. The following Exhibit, if marked with an “X” in the space
provided, is attached to this Guaranty:

 

|   |Exhibit AModifications to Completion Guaranty

 

 

 




Guaranty - MultistatePage 8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty under seal
or has caused this Guaranty to be signed and delivered under seal by its duly
authorized representative. Guarantor intends that this Guaranty will be deemed
to be signed and delivered as a sealed instrument.

 

 

STRATEGIC STUDENT & SENIOR HOUSING TRUST, INC., a Maryland corporation

 

 

By:/s/ H. Michael Schwartz

Name:H. Michael Schwartz

Title:Chief Executive Officer

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

State of California )

County of Orange)

On October 9, 2018, before me, Gabriela Santiago Hernandez, a Notary Public,
personally appeared H. Michael Schwartz, who proved to me on the basis of
satisfactory evidence to be the person whose name is subscribed to the within
instrument and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument the person, or the entity
upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature /s/ Gabriela Santiago Hernandez (Seal)

 




Guaranty - MultistatePage 9

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

MODIFICATIONS TO GUARANTY

 

 

The following modifications are made to the text of the Guaranty that precedes
this Exhibit:

 

None.

 

Guaranty - MultistatePage 10

 